Citation Nr: 0803142	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with insomnia.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for arthritis of the 
hips, bilaterally, to include as due to an undiagnosed 
illness.

6.  Entitlement to service connection for arthritis of the 
heels, bilaterally, to include as due to an undiagnosed 
illness.

7.  Entitlement to service connection for arthritis of the 
left elbow, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for bronchitis and 
sinus infection, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by muscle aches and soreness, to include as due to 
an undiagnosed illness.

10.  Entitlement to service connection for sexual 
dysfunction, previously addressed as miscarriage, to include 
as due to an undiagnosed illness.

11.  Entitlement to an evaluation in excess of 10 percent for 
epicondylitis of the right elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
March 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio that granted entitlement to service 
connection for epicondylitis of the right elbow, evaluated as 
10 percent disabling, and denied the veteran's remaining 
service connection claims.  The veteran filed a timely appeal 
of the denial of the veteran's service-connected claims to 
the Board.  

In October 2006, the veteran filed a claim for an increased 
rating for his service-connected right elbow disability.  In 
January 2007, the RO denied this claim.

In July 2007, the veteran, accompanied by his representative, 
testified at a hearing before the undersigned Acting Veterans 
Law Judge at the local regional office.  Additional evidence 
was received after this hearing, accompanied by a waiver of 
RO consideration.  This evidence will be considered in 
evaluating the veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

For the reasons set forth below, the veteran's claims must be 
remanded for additional development and adjudication.  

First, the Board notes that the RO denied the veteran's claim 
for an increased rating for his service-connected right elbow 
disability in a January 2007 rating action.  In the veteran's 
testimony before the Board at the RO, the veteran indicated 
that he was not satisfied with this conclusion.  The Board 
construes the veteran's testimony as a notice of disagreement 
with regard to the January 2007 decision.  The RO, however, 
has not issued to the veteran a statement of the case with 
respect to this issue.  Inasmuch as the RO has not furnished 
the appellant a statement of the case that addresses the 
issue of a higher evaluation for his service-connected right 
elbow disability, a remand is warranted.  38 C.F.R. § 20.201, 
20.300-301;  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 
1997).

Next, the veteran, in testimony before the Board, identified 
medical records relevant to the veteran's claims that have 
not been associated with the veteran's claims file.  These 
include medical and treatment records from the Cleveland VA 
Medical Center, and treatment records from Drs. Grossman, 
Rusin, and Healy, and from the veteran's treating 
psychologist Sheila Buhl.  On remand, the RO should attempt 
to obtain records from each of these providers dated since 
service.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the VCAA, VA must obtain outstanding 
VA and private records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that service connection 
for PTSD requires (1) medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  "Credible 
supporting evidence" does not mean that the veteran must 
definitively establish his personal engagement in combat.  
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (requiring 
corroboration of every detail, including the veteran's 
personal participation, VA defined "corroboration" too 
narrowly).  Rather, the veteran's presence with his unit at a 
time when his unit is attacked tends to show that that the 
veteran experienced such attack personally, without 
specifically showing his personal participation.  Id.; see 
also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In this case, the record reflects that the veteran has been 
diagnosed with PTSD.  The  record also contains an opinion 
indicating that the veteran's PTSD is related to his service.  
This opinion, however, did not identify the stressor(s) 
underlying the veteran's diagnosis.  

In addition, the Board notes that the veteran served in 
Southwest Asia during the Gulf War.  He states that he was 
part of a forward unit that engaged the enemy in battle and 
took over 100 prisoners.  His service personnel records 
indicate that the veteran was involved in several campaigns, 
including Defense of Saudi Arabia and Liberation and Defense 
of Kuwait.  

The veteran, however has not been afforded a VA examination 
in connection with his claim, and stressor information 
identified by the veteran was not forwarded to U.S. Army and 
Joint Services Records Research Center (JSRRC) (previously 
U.S. Army Armed Services Center for Unit Records Research 
(CURR)) for verification.  

In this regard, as noted above, the Board notes that the 
veteran's presence with his unit at a time when his unit is 
attacked tends to support the veteran's assertion about 
experiencing such attack personally, without specifically 
showing his personal participation.  In addition, the Board 
notes that where the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Based on the foregoing, the Board finds that this case must 
be remanded for further development, to include affording the 
veteran a VA examination to determine the nature of any 
psychiatric disability found to be present including whether 
the veteran's condition is related to or had its onset during 
service.  

With respect to the veteran's other service connection 
claims, the Board notes that the veteran has been afforded a 
VA examination with respect to his knees, right elbow and 
back.  The knee examination noted that the veteran had had 
surgery on his knees prior to service.  While the examiner 
indicated that the veteran's arthritis of the knees was 
likely naturally occurring arthritis or related to his prior 
knee surgeries, the examiner did not indicate when the 
arthritis naturally occurred (e.g., during or after his 
service) or, if it was caused by the pre-service knee 
surgeries, whether the veteran's service aggravated a 
preexisting condition.  

The veteran was also afforded a VA examination with respect 
to his back condition.  The examiner indicated that the 
veteran had no specific trauma or injury to his back in 
service and opined that, more likely than not, the veteran 
had a naturally occurring degenerative disc disease in his 
lumbar spine.  As with the knee examination, however, the 
examiner did not indicate when the veteran's degenerative 
disc disease may have had its onset.  In addition, the Board 
notes that the veteran's service treatment records indicate 
that the veteran was treated in November 1995 for muscle 
spasms of the back, and that his back was strained laying 
across a raised piece of metal.  The veteran also testified 
before the Board that he had an accident in 1995 where he 
slipped on a vehicle and fell 2 to 3 feet and landed on his 
lower back.  Based on this information and the veteran's 
testimony, a new VA examination would be in order to 
determine when the veteran's back disability began, and 
whether the veteran's in-service fall caused or contributed 
to his current back condition.  

In addition, the Board notes that the veteran has been 
diagnosed with tendonitis of the heel and a left elbow 
disability.  And there is also some indication of treatment 
in service for the veteran's left heel and left elbow.  The 
veteran, however, has not been afforded a VA examination in 
connection with these claims.  

Based on the foregoing, the veteran should be afforded new VA 
examinations in order to determine whether the veteran has 
any disabilities of the knees, left elbow, hips, heels, back, 
or whether the veteran has bronchitis or a sinus condition, 
or any reproductive issues related to his wife's previous 
miscarriages, and if so, whether these disabilities are 
related to the veteran's service.  
 
In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify any VA and non-VA health care 
providers, other than those already 
associated with his claims file that 
treated him for PTSD, for his knees, 
elbows, hips, heels, back, for bronchitis 
or a sinus condition, or for any 
reproductive issues related to his wife's 
previous miscarriages, dated since 
service. This should include medical and 
treatment records from the Cleveland VA 
Medical Center, and treatment records 
from Drs. Grossman, Rusin, Healy, and 
Sheila Buhl, all dated since service.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
representative should be informed so in 
writing.  

2.  The RO also should ask the veteran to 
provide any information, including dates, 
locations, names of other persons 
involved, etc., relating to any claimed 
service stressors.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the claimed stressful events in 
service and that he must be specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  The veteran should 
also be advised that he should provide 
buddy statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.  

3.  The RO must then review the entire 
claims file, including the veteran's 
medical treatment records and previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  The RO 
should also confirm the veteran's unit, 
MOS, dates during which the veteran was 
associated with his unit(s), and dates 
during which the veteran was in Southwest 
Asia.  A summary of information regarding 
the veteran's claimed stressors, and all 
associated documents, should be sent to 
the JSRRC, 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 
22315-3802.   The JSRRC should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors.  The RO should also request 
that the JSRRC or NPRC, as appropriate, 
provide any unit action, operational 
reports, and unit status reports for the 
veteran's unit for the periods when the 
veteran service in Southwest Asia, and 
from any other period(s) specified by the 
veteran regarding to his alleged 
stressors.  If the RO is unable to 
corroborate a stressor, the RO must 
inform the veteran and his representative 
of the results of the requests for 
information about the stressors.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature of the 
claimed psychiatric disorder.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude a 
diagnosis of PTSD.  In doing so, the 
examiner should comment on the medical 
evidence of record.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner must specifically indicate the 
stressor or stressors underlying that 
diagnosis and offer an opinion as to the 
likelihood that there is a link 
established by the medical evidence 
between the veteran's PTSD and such 
stressor(s).  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for appropriate VA examinations 
in order to determine the nature and 
likely etiology of the claimed arthritis 
or other disabilities of the knees, left 
elbow, hips, heels, back, or whether the 
veteran has bronchitis or a sinus 
condition, or any reproductive issues 
related to his wife's previous 
miscarriages.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
arthritis or other disabilities of the 
knees, left elbow, hips, heels, back, 
bronchitis or any sinus condition, or any 
reproductive issues related to his wife's 
previous miscarriages found to be 
present.  If the examiner diagnoses the 
veteran as having any of the foregoing 
conditions, the examiner should specify a 
diagnosis and offer an opinion as to 
whether it is at least as likely as not 
that such disability was caused by or had 
its onset during service or within one 
year of service.  

With respect to the veteran's knee 
disabilities, the examiner is also asked 
to address (i) whether the veteran's 
current knee disorder(s) existed prior 
to the veteran's period of active duty 
and, if so, the approximate date of 
onset of such disorder(s), (ii) if the 
veteran's knee disorder(s) preexisted 
the veteran's period of active duty, did 
the disorder(s) increase in disability 
during such period of active duty? (In 
answering this question, the examiner is 
asked to specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent worsening 
of the underlying pathology due to 
service, resulting in any current 
disability.), and (iii) if the veteran's 
knee disorder(s) increased in disability 
during service, was that increase due to 
the natural progression of the disease?

Finally, if no diagnosis is offered with 
respect to the veteran's left elbow, 
hips, heels, bronchitis or sinus 
condition, or any reproductive issues 
related to his wife's previous 
miscarriages, the examiner is requested 
to comment on (i) whether there are 
nevertheless objective indications of a 
chronic disability (lasting six months or 
more), (ii) when such objective 
indications of a chronic disability 
became manifest, and (iii) whether such 
objective indications of a chronic 
disability cannot be attributed to any 
known clinical diagnosis by history, 
physical examination, and laboratory 
tests.  If no chronic disorder is 
present, regardless of etiology, the 
examiner should so state.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

6.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent, to include, if 
appropriate, the application of 
38 U.S.C.A. § 1154(b).   In the event the 
decision remains adverse to him, the 
veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



